DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 09/16/2019 and 01/11/2022 have been considered by the Examiner. 
Response to Preliminary Amendments/Status of Claims
Claims 1-18, filed on 09/16/2019, are under consideration. Claims 3-6, 9-15 are amended to remove multiple dependencies and/or formalities, and claims 16-18 are new.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or suggestion for i) according to claim 1, a unimodal polypropylene random copolymer of propylene and 2.0 - 4.5 wt.% of ethylene as comonomer characterised by a comonomer distribution (CD) determined via a-TREF of at most 16.0[-] and being polymerized in the presence of a Ziegler-Natta catalyst, wherein the unimodal polypropylene random copolymer has a Melt Flow Rate determined according to ISO1133 at 230°C and 2.16 kg (MFR230/2.16) of 10.0 to 25.0 g/10 min, or ii) according to claim 7, a polypropylene random copolymer composition comprising a unimodal polypropylene random copolymer of propylene and 2.0 - 4.5 wt.-%o of ethylene as comonomer, wherein the unimodal polypropylene random copolymer comprised by said polypropylene random copolymer composition is characterised by a comonomer distribution (CD) determined via a-TREF of at most has a Melt Flow Rate determined according to ISO1133 at 230°C and 2.16 kg (MFR230/2.16) of 10.0 to 25.0 g/10 min.
Jaaskelainen et al. (US 2004/0175591, Abstract; and US 2004/0210012, Abstract) discloses a propylene random copolymer with 4.5-12 wt% comonomer (e.g. ethylene) content however, this polymer is multimodal or bimodal. This reference does not teach or suggest the claimed unimodal random copolymer. Jaaskelainen (US 6,300,420 and US 7,452,953) also disclosed propylene polymers with comonomers including ethylene at amounts of 3 wt% or 5 wt% however, all the polymers have a melt flow rate of less than 10 g/10min which is lower than the claimed range of 10-25 g/10 min.  
Hemmeter et al. (US 2015/0218355) discloses a propylene random copolymer comprising ethylene or C4-C8 comonomer at an amount of 0.5-8 wt% ([0021]) said copolymer having a melt flow rate of 5-500 g/10 min ([0019]). This reference is silent about the comonomer distribution being at most 16[-] and about the specific claimed ranges of 2.0 - 4.5 wt.% of ethylene to have a melt flow rate of 10-25 g/10 min.
Tynys et al. (US 2013/0212993, Abstract) discloses a propylene comonomer having 1.5-6 wt% comonomer contents wherein the comonomer can be ethylene or C4-C12 alpha olefins wherein the polymer has a melt flow rate of least 300 g/10 min. This reference does not teach or suggest the claimed melt flow rate of 10-25 g/10 min.
MacDonald et al. (US 2015/0274907) discloses a polypropylene polymer with a melt flow rate of 10-25 dg/10 mins (Abstract). This reference is silent about the polymer also comprising  2.0 - 4.5 wt.% of ethylene as comonomer.

In conclusion, no single reference or combination of references teach or suggest the claimed propylene random copolymer with 2-4.5 wt% ethylene comonomer wherein said polymer has a melt flow rate of 10-25 g/10 min and a comonomer distribution of 16[-] or less. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALI Z FADHEL/Primary Examiner, Art Unit 1772